Hooker, C. J.
The plaintiff was owner of premises in Detroit, upon which there were buildings. The board of assessors placed them upon the assessment roll for the year 1898 at a valuation of $92,900. It is admitted that, of this, $50,000 was the value of the buildings, and $42,900 that of the land. The roll was approved by the board of review, and subsequently, on June 9, 1898, the buildings were destroyed by fire. On July 12th, the plaintiff petitioned the common council to remit a portion of the taxes, corresponding to the amount assessed upon the buildings, and it adopted a resolution to remit and pay back the sum of $814.82 of said taxes. This occurred on August 23, 1898. The mayor declined to approve the resolution. Again, in 1900, asimilar resolution passed the council, and the mayor again declined to approve it. The money having been paid to the treasurer, the plaintiff brought this action to recover the sum of $784.40, city taxes assessed *299upon the buildings. He claims it to be for taxes assessed for the fiscal year 1898, which, he says, began July 1, 1898, some time after the destruction of the buildings. The circuit court rendered a judgment for the plaintiff» and the defendant has brought error.
These lands were lawfully assessed, and the taxes were spread in conformity to law, before the fire. It was perhaps within the power of the council to remit a portion of these taxes if they deemed it unjust to require payment, but they failed to do this. We know of no authority which sustains the plaintiff’s contention that one owning property destroyed, or parted with in any other way, after the taxes are spread, is to have a rebate of a portion of his taxes. None is cited by counsel, and we think that the introduction of such a rule would lead to much confusion. It is admitted that the property burned was insured, and it is shown that $45,000, if not more, was paid by the insurance companies to persons holding mortgages given by or for which the plaintiff was responsible. It was upon this ground that the mayor vetoed the resolutions, but this fact is not important.
The judgment is reversed, and, under the admitted facts, a new trial is denied. Judgment will be entered here in favor of the defendant for costs of both courts.
Moore, Grant, and Montgomery, JJ., concurred. Long, J., did not sit.